DETAILED ACTION
Remarks
The instant application having Application No. 16/288059 filed on February 27, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-20 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Mr. David N. Weiss (Reg. No. 41,371) on February 23, 2021.

Please amend the claims as follows:

11. (Currently amended) A non-transitory computer-readable medium comprising instructions that when executed by a processor, cause the computer device to perform operations comprising: 
crawling a website to identify a plurality of product pages, the product pages comprising base product pages comprising data about a product; 
applying an unsupervised content extraction model to the product pages to generate a first set of patterns 
filtering the first set of patterns 

identifying a plurality of interface elements, comprising menus and/or buttons, on the product pages; 
applying an automated process to systematically activate the plurality of interface elements on the product paces, comprising menus and/or buttons, to generate product page variations; 
generating differences between the product page variations, generated by systematically activating the plurality of interface elements on the product pages, comprising menus and/or buttons, and the base product pages and analyzing the generated differences to identify a plurality of raw product attribute values for each of the plurality of product attributes; -4-Application No.: 16/288059 Filing Date: February 27, 2019 
normalizing the plurality of product attributes and normalizing the plurality of raw product attribute values, identified by analyzing the generated differences between the product page variations and the base product page, to a master set of attributes by identifying corresponding standardized attribute values; 
storing in a searchable database one or more product identifiers, product attributes, and attribute values, identified by analyzing the generated differences between the product page variations and the base product page; and 
enabling a user to search for and review product variations using the searchable database.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-20 are allowable over the prior art of record because the Examiner 
The prior art of records teaches in the same field of invention.  
Prior art of record Bentley (US Patent Publication No. 2014/0114758) discloses systems and methods for generating customized electronic advertisements are disclosed. A request for an advertisement is received. Viewer data is received and analyzed to determine current viewer features, characteristics, attributes, and/or interest(s). Product data can be extracted from publicly accessible electronic data generated by an ad source organization. The product data can be compared to the current viewer interest(s) to determine which product of the plurality of products most closely aligns with the current interests of the viewer to select a product to be advertised. A customized advertisement can be generated specifically for the viewer using at least a portion of the extracted product data for the product to be advertised. 
Prior art of record Sachdev et al. (US Patent Publication No. 2018/0013720 A1) discloses a method includes receiving a plurality of uniform resource identifiers (URI's) associated with a particular domain. Each of the URI's identifies a content page comprising one or more signature elements. The method further includes, for each URI in the plurality of URI's, successively testing the URI to identify a core of the URI and any unnecessary elements of the URI. The core of the URI is sufficient to retrieve a version of the content page including all of its signature elements. The method additionally includes, for each URI in the plurality of URI's, updating a set of rules based on the identified core and the identified unnecessary elements. The set of rules establishes a normalized version of the URI.
Prior art of record Bandaru et al. (US Patent Publication No. 2009/0119268 A1) discloses method and system for crawling multiple websites containing one or more web pages having information relevant to a particular domain of interest, such as details about local restaurants, extracting content from such websites, such as hours, location and phone number as well as reviews, review dates and other business specific information, and associating the extracted content with a specific business entity. 
Prior art of record Lamba et al. (US Patent Publication No. 20140149105 A1) discloses systems and methods are disclosed herein for extracting products referenced in a document. A document is analyzed to identify a product type that is referenced in the document. Attributes are extracted from the document. A set of candidate products are identified corresponding to the extracted attributes. A score is calculated for the candidate products and the products are further selected or filtered based on the score, whitelist rules, and blacklist rules in order to identify one or more inferred products referenced by the document. The whitelist and blacklist rules may take as inputs a domain, a user identifier, and keywords included in the document. A set of sufficient attributes may be identified for each product type. Selection of a candidate product may be based at least in part on the document including all of the attributes in the set of sufficient attributes. 
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach Identifying a first set of data patterns for extracting product attributes and to distinguish product attributes from non-product information, and filtering the first set of data patterns for extracting product attributes to create a refined second set of data patterns for extracting product attributes.  Identifying interface elements, comprising menus and/or buttons, on the product pages, or activating interface elements (comprising menus and/or buttons) on the product pages, to generate respective product page variations, or generating differences between the product page variations (generated by systematically activating the plurality of interface elements on the product pages comprising menus and/or buttons), and the base product pages, and analyzing the generated differences to identify a plurality of raw product attribute values for each of the plurality of product attributes, and normalizing product attributes and normalizing raw product attribute values, identified by analyzing the generated differences between the product page variations and the base product page, to a master list of attributes by identifying corresponding standardized attribute values, to create consistency across multiple websites.

Independent claim 11 similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168